UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-15071 Steel Excel Inc. (Exact name of Registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 94-2748530 (I.R.S. Employer Identification No.) 2, SUITE 200, SAN RAMON, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (408) 945-8600 Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated filero Accelerated filer xNon-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x The number of shares of Steel Excel's common stock outstanding as of May 9, 2012 was 10,892,036. Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q of Steel Excel Inc.(the “Company”) for the quarter ended March 31, 2012, originally filed with the Securities and Exchange Commission on May 10, 2012 (the “Original Filing”), is being filed solely to correct an error in the number of shares of common stock outstanding as of May 9, 2012 shown on the cover page. The correct number of shares of common stock outstanding as of such date is 10,892,036, as indicated on the cover page of this Amendment No. 1. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, this Form 10-Q/A also contains new certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which are attached hereto. Because no financial statements have been included in this Form 10-Q/A and this Form 10-Q/A does not contain or amend any disclosure with respect to Items 307 and 308 of Regulation S-K, paragraphs 3, 4, and 5 of the certifications have been omitted. Except as described above, no other changes have been made to the Original Filing, and this Form 10-Q/A does not modify, amend or update in any way any of the financial or other information contained in the Original Filing. The Company has not taken into account any other events occurring after the filing of the Original Filing which might have affected any disclosures in the Original Filing, nor has the Company amended, modified, updated or otherwise changed any disclosures to reflect any subsequent events. Item 6. Exhibits 31.1* Certification of the Principal Executive Officer, John J. Quicke, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of the Principal Financial Officer, Mark. A. Zorko, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Steel Excel Inc. By: /s/ John J. Quicke Date: May 15, 2012 John J. Quicke Interim President and Chief Executive Officer
